Case 2:21-cv-04954 Document 1-4 Filed 06/17/21 Page 1 of 2 Page ID #:41




       EXHIBIT 4
To:      Jimenez, Jerry[                     ; Grambusch, Claire[                      ; Lapsley,
Susan[           Case 2:21-cv-04954                         by
                          ]; Reyes, Steve[ Document 1-4 Filed   J 06/17/21
                                                            ]; Valle, Paula[ Page 2 of 2 ]Page ID #:42
From:    Mahood, Sam[/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=5ADE179F920245A594801E1F9BC7464F-MAHOOD, SAM]
Sent:    Tue 4/30/2019 9:22:39 AM (UTC-07:00)
Subject: Fw: NASS Communications: Reporting Social Media Mis/Disinformation


Jerry, Claire, Susan, Steve,


Please see this email from NASS about reporting social media misinformation to various social media platforms.


-Sam




 From: Maria Benson                       >
 Sent: Tuesday, April 30, 2019 9:19 AM
 To: Maria Benson
 Cc: Reynolds, Leslie; Milhofer, John; Dodd, Stacy; Lindsey Forson
 Subject: NASS Communications: Reporting Social Media Mis/Disinformation


 Good Afternoon Communications Directors,


 We all know that mis/disinformation on social media does not disappear when we aren’t running major elections. If you
 see something on a platform, please report it. In addition, please pass this on to your local election officials as well. I
 would also appreciate a heads up so I know what is going on, this helps us create a more national narrative.


 Reporting mechanisms currently in place:


 Facebook

 Send email to reports@content.facebook.com; copy Eva Guidarini (                             ) and your state Facebook
 representative; include “election mis/disinformation” or something similar in subject line. Identify specific pieces of
 content that potentially violate their voter fraud and suppression policy using links to content on FB; if you believe pages
 or profiles are inauthentic, send links to pages or profiles. If there is a statute or regulation on point (e.g., if
 misrepresentation concerns voting requirements), please include that information in email.


 Twitter

 To report something, Twitter has an election partner portal which NASS has access to. You will need to email me
 (                   ) as much information as you have and I will submit it through the portal as soon as possible, including
 Twitter handle, tweet content, link, why you believe it is mis/disinformation, etc. I will also include your contact
 information in the report so Twitter can get back to you about it directly.


 Google
                                                                                                                    1/1
 When there is a question about the legality of an election advertisement or how it falls under a Google policy, please
